Exhibit 10.1 
AUGME TECHNOLOGIES, INC.


PLACEMENT AGENCY AGREEMENT
 
January 30, 2013
 
Roth Capital Partners, LLC
888 San Clemente Drive
Newport Beach, CA 92660




Ladies and Gentlemen:
 
Augme Technologies, Inc., a Delaware Corporation (the “Company”), proposes,
subject to the terms and conditions herein, to issue and sell up to an aggregate
of 13,469,661 shares (the “Shares”) of Common Stock of the Company, par
value$0.0001 per share (the “Common Stock”), warrants to purchase up to an
aggregate of 6,734,831 shares of Common Stock (the “Warrants”), and up to an
aggregate of 6,734,831 shares of Common Stock issuable from time to time upon
exercise of the Warrants (the “Warrant Shares”) to certain investors (each an
“Investor” and, collectively, the “Investors”), in an offering under its
registration statement on Form S-3 (Registration No. 333-175191).  We are
offering the Shares and Warrants in units (each, a “Unit”), with each Unit
consisting of one Share together with one-half of one Warrant and each whole
Warrant exercisable for one Warrant Share.  The Units are more fully described
in the Prospectus (as defined below).  The Company desires to engage Roth
Capital Partners, LLC (“Roth Capital”) in connection with such issuance and sale
of the Units.
 
The Company hereby confirms its agreement with you as follows:
 
1. Agreement to Act as Placement Agent.
 
(a) On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement between the Company and you, Roth Capital shall be the Company’s
exclusive placement agent (in such capacity, the “Placement Agent”), on a best
efforts basis, in connection with the issuance and sale by the Company of the
Units to the Investors in a proposed takedown under the Registration Statement
(as defined below), with the terms of each offering to be subject to market
conditions and negotiations between the Company, the Placement Agent and the
prospective Investors (such takedown shall be referred to herein as the
“Offering”).  As compensation for services rendered, and provided that any of
the Units are sold to Investors in the Offering, on the Closing Date (as defined
below) of the Offering, the Company shall pay to the Placement Agent an amount
in cash equal to 7.0% of the gross proceeds received by the Company from the
sale of the Units to all Investors (the “Placement Fee”); provided, however,
that if Argentum participates in the Offering, then only as to such funds
invested by Argentum, Roth Capital would be due 50% of its Placement Fee;
provided, further, that Argentum will not be able to subscribe for more than 25%
of the offering.  The sale of the Units shall be made pursuant to subscription
agreements in the form included as Exhibit A hereto (the “Subscription
Agreements”) on the terms described on Exhibit B hereto.  The Company shall have
the sole right to accept offers to purchase the Units and may reject any such
offer in whole or in part.  Notwithstanding the foregoing, it is understood and
agreed that the Placement Agent or any of their respective affiliates may,
solely at their discretion and without any obligation to do so, purchase Units
as principal; provided, however, that any such purchases by the Placement Agent
(or their respective affiliates) shall be fully disclosed to the Company and
approved by the Company in accordance with the previous sentence.
 
(b) This Agreement shall not give rise to any commitment by the Placement Agent
to purchase any of the Units, and the Placement Agent shall have no authority to
bind the Company.  The Placement Agent shall act on a reasonable best efforts
basis and does not guarantee that it will be able to raise new capital in the
Offering.  The Placement Agent may retain other brokers or dealers to act as
sub-agents on its behalf in connection with the Offering, the fees of which
shall be paid out of the Placement Fee.  Prior to the earlier of (i) the date on
which this Agreement is terminated and (ii) the Closing Date (as defined below),
the Company shall not, without the prior written consent of the Placement Agent,
solicit or accept offers to purchase any securities of the Company (other than
pursuant to the grant of options or restricted stock awards under the Company’s
equity compensation plans or the exercise of options or warrants to purchase
Common Stock that are outstanding at the date hereof) otherwise than through the
Placement Agent in accordance herewith.

 
-1-

--------------------------------------------------------------------------------

 

(c) The Company acknowledges and agrees that the Placement Agent shall act as an
independent contractor, and not as a fiduciary, and any duties of the Placement
Agent with respect to investment banking services to the Company, including the
offering of the Units contemplated hereby (including in connection with
determining the terms of the Offering), shall be contractual in nature, as
expressly set forth herein, and shall be owed solely to the Company.  Each party
disclaims any intention to impose any fiduciary or similar duty on the other.
Additionally, the Placement Agent has not advised, nor is it advising, the
Company or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction with respect to the transactions
contemplated hereby.  The Company shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Placement Agent shall have no responsibility or liability to the Company with
respect thereto.  Any review by the Placement Agent of the Company, the
transactions contemplated hereby or other matters relating to such transactions
has been and will be performed solely for the benefit of the Placement Agent and
has not been and shall not be on behalf of the Company or any other person.  It
is understood that the Placement Agent has not and will not be rendering an
opinion to the Company as to the fairness of the terms of the Offering.
Notwithstanding anything in this Agreement to the contrary, the Company
acknowledges that the Placement Agent may have financial interests in the
success of the Offering contemplated hereby that are not limited to the
Placement Fee.  The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Placement
Agent with respect to any breach or alleged breach of fiduciary duty.
 
(d) Payment of the purchase price for, and delivery of, the Units shall be made
at a closing (the “Closing”) at the offices of Pryor Cashman, LLP, counsel for
the Placement Agent, located at 7 Times Square, New York, New York, at 10:00
a.m., local time, as soon as practicable after the determination of the public
offering price of the Units, but not later than on February 4, 2013 except as
otherwise agreed upon by the Company and the Placement Agent (such date of
payment and delivery being herein called the “Closing Date”).  All such actions
taken at the Closing shall be deemed to have occurred simultaneously.  No Units
which the Company has agreed to sell pursuant to this Agreement and the
Subscription Agreements shall be deemed to have been purchased and paid for, or
sold by the Company, until such Units shall have been delivered to the Investor
thereof against payment therefore by such Investor.  If the Company shall
default in its obligations to deliver Units to an Investor whose offer it has
accepted, the Company shall indemnify and hold the Placement Agent harmless
against any loss, claim or damage incurred by the Placement Agent arising from
or as a result of such default by the Company.
 
(e) On the Closing Date, (i) the Investors will wire the purchase price for
their respective Units to the Company pursuant to the terms of the Subscription
Agreements and the Company will wire the amounts owed to the Placement Agent as
provided in this Agreement and (ii) the Company shall deliver or cause to be
delivered the Units to the Investors, with the delivery of the Shares to be
made, if possible, through the facilities of The Depository Trust Company’s DWAC
system, and the delivery of the Warrants to be made by mail to the Investors to
the addresses set forth on the applicable Subscription Agreement.
 
(f) The Units shall be registered in such names and in such denominations as the
Placement Agent shall request by written notice to the Company.
 
2. Representations, Warranties and Agreements of the Company.
 
The Company hereby represents, warrants and covenants to the Placement Agent as
of the date hereof, and as of the Closing Date of the Offering, as follows:

 
-2-

--------------------------------------------------------------------------------

 

(a) Registration Statement.
 
(i) The Company has prepared and filed with the Securities and Exchange
Commission (the “Commission”) a registration statement on Form S-3 (File No.
333-175191) under the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder (collectively, the “Securities Act”),
and such amendments to such registration statement as may have been required to
the date of this Agreement.  Such registration statement has been declared
effective by the Commission.  Each part of such registration statement, at any
given time, including amendments thereto at such time, the exhibits and any
schedules thereto at such time, the documents incorporated by reference therein
pursuant to Item 12 of Form S-3 under the Securities Act at such time and the
documents and information otherwise deemed to be a part thereof or included
therein by Rule 430A, 430B or 430C under the Securities Act or otherwise
pursuant to the Securities Act at such time, is herein called the “Registration
Statement.”  Any registration statement filed by the Company pursuant to Rule
462(b) under the Securities Act is called the “Rule 462(b) Registration
Statement” and, from and after the date and time of filing of the Rule 462(b)
Registration Statement, the term “Registration Statement” shall include the Rule
462(b) Registration Statement.  The Company and the transactions contemplated by
this Agreement meet the requirements and comply with the conditions for the use
of Form S-3 under the Securities Act.  The offering of the Units by the Company
complies with the applicable requirements of Rule 415 under the Securities
Act.  The Company has complied with all requests of the Commission for
additional or supplemental information.
 
(ii) No stop order preventing or suspending use of the Registration Statement or
the Prospectus or the effectiveness of the Registration Statement, has been
issued by the Commission, and no proceedings for such purpose have been
instituted or, to the Company’s knowledge, are contemplated or threatened by the
Commission.
 
(iii) The Company proposes to file with the Commission pursuant to Rule 424
under the Securities Act a final prospectus supplement relating to the Units to
the form of prospectus included in the Registration Statement relating to the
Units in the form heretofore delivered to the Placement Agent.  Such prospectus
included in the Registration Statement at the time it was declared effective by
the Commission or in the form in which it has been most recently filed with the
Commission on or prior to the date of this Agreement is hereinafter called the
“Base Prospectus.”  Such prospectus supplement, in the form in which it shall be
filed with the Commission pursuant to Rule 424(b) (including the Base Prospectus
as so supplemented) is hereinafter called the “Prospectus.”  Any reference
herein to the Base Prospectus or  the Prospectus or to any amendment or
supplement to any of the foregoing shall be deemed to include any documents
incorporated by reference therein pursuant to Item 12 of Form S-3 under the
Securities Act as of the date of such prospectus, and, in the case of any
reference herein to the Prospectus, also shall be deemed to include any
documents incorporated by reference therein, and any supplements or amendments
thereto, filed with the Commission after the date of filing of the Prospectus
under Rule 424(b) under the Securities Act, and prior to the termination of the
offering of the Units by the Placement Agent.
 
(iv) For purposes of this Agreement, all references to the Registration
Statement, the Base Prospectus, the Prospectus or any amendment or supplement to
any of the foregoing shall be deemed to include the copy filed with the
Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval
System (“EDGAR”).  All references in this Agreement to amendments or supplements
to the Registration Statement, the Base Prospectus or the Prospectus shall be
deemed to mean and include the subsequent filing of any document under the
Securities Exchange Act of 1934, as amended (collectively with the rules and
regulations promulgated thereunder, the “Exchange Act”) and which is deemed to
be incorporated therein by reference therein or otherwise deemed to be a part
thereof.

 
-3-

--------------------------------------------------------------------------------

 

(b)  Compliance with Registration Requirements.  At the time the Registration
Statement or any post-effective amendment thereto became effective (including
each deemed effective date with respect to the Placement Agent pursuant to Rule
430B under the Securities Act), the Registration Statement complied and will
comply, in all material respects, with the requirements of the Securities Act
and did not and will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus, at the time of filing or the
time of first use and as of the Closing Date, complied and will comply, in all
material respects, with the requirements of the Securities Act and did not and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
 
(c) Disclosure Package.  As of the Time of Sale (as defined below) and as of the
Closing Date, the Base Prospectus and the pricing information set forth on
Exhibit B hereto, all considered together (collectively, the “Disclosure
Package”), did not include nor will include any untrue statement of a material
fact or omitted or will omit to state any material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  No statement of material fact included in the
Prospectus has been omitted from the Disclosure Package and no statement of
material fact included in the Disclosure Package that is required to be included
in the Prospectus has been omitted therefrom.  As used in this paragraph and
elsewhere in this Agreement:
 
(i) “Time of Sale” with respect to any Investor, means 8 a.m., New York Time, on
January 30, 2013.
 
(d) Distributed Materials.  The Company has not, directly or indirectly,
distributed and will not distribute any prospectus or other offering material in
connection with the offering and sale of the Units other than the Disclosure
Package or the Prospectus, and other materials, if any, permitted under the
Securities Act to be distributed and consistent with Section 3(d) below.  The
parties hereto agree and understand that the content of any and all “road shows”
related to the offering of the Units contemplated hereby is solely the property
of the Company.
 
(e) Incorporated Documents.  The documents incorporated by reference in the
Disclosure Package and in the Prospectus, when they became effective or were
filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and were filed on a timely basis with the Commission and none of
such documents contained an untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
 
(f) Due Incorporation.  The Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of Delaware, with the
corporate power and authority to own its properties and to conduct its business
as currently being carried on and as described in the Registration Statement,
the Disclosure Package and the Prospectus.  Each of the subsidiaries of the
Company (the “Subsidiaries”) has been duly organized and is validly existing as
a corporation in good standing under the laws of the jurisdiction of its
incorporation, with corporate power and authority to own or lease its properties
and conduct its business as described in the Prospectus and the Disclosure
Package.  The Company and each Subsidiary is duly qualified to transact business
as a foreign corporation and is in good standing under the laws of each other
jurisdiction in which its ownership or leasing of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified and in good standing would not, individually or in the aggregate,
result in any material adverse effect upon, or material adverse change in, the
general affairs, business, operations, prospects, properties, financial
condition, or results of operations of the Company and the Subsidiaries taken as
a whole (a “Material Adverse Effect”).
 
 
-4-

--------------------------------------------------------------------------------

 


(g) Capitalization.  The Company has duly and validly authorized capital stock
as set forth in each of the Registration Statement, the Disclosure Package and
the Prospectus; all outstanding Common Stock of the Company conform, or when
issued will conform, to the description thereof in the Registration Statement,
the Disclosure Package and the Prospectus and have been, or, when issued and
paid for in the manner described herein will be, duly authorized, validly
issued, fully paid and non-assessable; and except as disclosed in the
Registration Statement, the Disclosure Package and the Prospectus, the issuance
of the Units, including, without limitation, issuance of the Warrant Shares upon
exercise, to be purchased from the Company hereunder is not subject to
preemptive or other similar rights, or any restriction upon the voting or
transfer thereof pursuant to applicable law or the Company’s Certificate of
Incorporation or governing documents or any agreement to which the Company is a
party or by which it may be bound.
 
(h) Authorization, Issuance.  All corporate action required to be taken by the
Company for the authorization, issuance and sale of the Units has, or will have,
been duly and validly taken prior to the Closing Date.  The Shares and the
Warrant Shares have, or will have, been duly and validly authorized prior to the
Closing Date. When the Shares and the Warrant Shares have been issued and
delivered against payment therefor as provided herein and in the Warrant, as the
case may be, the Shares, when so issued and sold, and the Warrant Shares, when
issued upon exercise of the Warrants, will be duly and validly issued, fully
paid and non-assessable and the Investors or other persons in whose names Shares
or Warrant Shares are registered will acquire good and valid title to such
Shares or Warrant Shares, in each case, free and clear of all liens,
encumbrances, equities, preemptive rights and other claims. The Shares and the
Warrant Shares will conform in all material respects to the description thereof
contained in the Registration Statement, the Disclosure Package and the
Prospectus.  No further approval or authority of the shareholders or the Board
of Directors of the Company will be required for the issuance and sale of the
Shares, the Warrants or the Warrant Shares as contemplated herein and in the
Subscription Agreements.  The Warrants conform, or when issued will conform, to
the description thereof contained in the Disclosure Package and the Prospectus
and have been duly and validly authorized by the Company and upon delivery to
the Investors at the Closing Date will be valid and binding obligations of the
Company, enforceable in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity.  Except as disclosed in
each of the Disclosure Package and Prospectus, or incorporated by reference
therein, there are no outstanding subscriptions, rights, warrants, options,
calls, convertible securities, commitments of sale or rights related to or
entitling any person to purchase or otherwise to acquire any shares of, or any
security convertible into or exchangeable or exercisable for, the capital stock
of, or other ownership interest in, the Company, except for such options or
rights as may have been granted by the Company to employees, directors or
consultants pursuant to its stock option or stock purchase plans.
 
(i) No Registration Rights.  Neither the filing of the Registration Statement
nor the offering or sale of the Units as contemplated by this Agreement gives
rise to any rights, other than those which have been waived or satisfied, for or
relating to the registration of any Common Stock or other securities of the
Company.
 
(j) Due Authorization and Enforceability. This Agreement and each Subscription
Agreement has been, or will have been, duly authorized, executed and delivered
by the Company prior to the Closing Date, and will constitute a valid, legal and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as rights to indemnity hereunder may be limited by
federal or state securities laws and except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting the rights of creditors generally and subject to general principles of
equity.

 
-5-

--------------------------------------------------------------------------------

 

(k) No Violation.  Neither the Company nor any of the Subsidiaries is in breach
or violation of or in default (nor has any event occurred which with notice,
lapse of time or both would result in any breach or violation of, or constitute
a default) (i) under the provisions of its Certificate of Incorporation or
governing documents or (ii) in the performance or observance of any term,
covenant, obligation, agreement or condition contained in any indenture,
mortgage, deed of trust, bank loan or credit agreement or other evidence of
indebtedness, or any license, lease, contract or other agreement or instrument
to which the Company or any of the Subsidiaries is a party or by which any of
them or any of their properties may be bound or affected, or (iii) in the
performance or observance of any statute, law, rule, regulation, ordinance,
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company, the Subsidiaries or any of their respective properties (including,
without limitation, those administered by the Environmental Protection Agency
(the “EPA”) or by any foreign, federal, state or local regulatory authority
performing functions similar to those performed by the EPA), except, with
respect to clauses (ii) and (iii) above, to the extent any such contravention
would not result in a Material Adverse Effect.  The Company is not in violation
of any of the rules, regulations or requirements of the over the counter market
(“OTC”) and has no knowledge of any facts or circumstances that would reasonably
lead to delisting or suspension of the Common Stock by the OTC in the
foreseeable future.
 
(l) No Conflict.  Except as set forth in the Registration Statement, the
Disclosure Package and the Prospectus, the execution, delivery and performance
by the Company of this Agreement, each Subscription Agreement and the
consummation of the transactions herein contemplated, including the issuance and
sale by the Company of the Units, will not conflict with or result in a breach
or violation of, or constitute a default under (nor constitute any event which
with notice, lapse of time or both would result in any breach or violation of or
constitute a default under) (i) the provisions of the Certificate of
Incorporation or governing documents of the Company or any of the Subsidiaries,
(ii) any material indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any material license, lease,
contract (including, without limitation, any engagement agreement or arrangement
with any other broker-dealer) or other agreement or instrument to which the
Company or any of the Subsidiaries is a party or by which any of them or any of
their respective properties may be bound or affected, or (iii) any federal,
state, local or foreign law, regulation or rule or any decree, judgment or order
applicable to the Company or any of the Subsidiaries.
 
(m) No Consents Required.  No approval, authorization, consent or order of or
filing with any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, or with any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, the OTC or approval of the shareholders of the Company (including as
may be required pursuant to the rules and regulations of the OTC)), is required
in connection with the issuance and sale of the Units or the consummation by the
Company of the transactions contemplated hereby other than (i) as may be
required under the Securities Act and (ii) under the rules and regulations of
the Financial Industry Regulatory Authority (“FINRA”).  The Company has full
power and authority to enter into this Agreement and each Subscription Agreement
and to authorize, issue and sell the Units as contemplated by this Agreement and
each Subscription Agreement.
 
(n) Absence of Material Changes. Subsequent to the respective dates as of which
information is given in the Disclosure Package, (a) neither the Company nor any
of its subsidiaries has incurred any material liability or obligation, direct or
contingent, or entered into any material transaction not in the ordinary course
of business; (b) neither the Company nor any of its subsidiaries has purchased
any of the Company’s outstanding capital stock, or declared, paid or otherwise
made any dividend or distribution of any kind on the Company’s capital stock;
(c) there has not been any change in the capital stock (other than a change in
the number of shares of outstanding Common Stock due to the issuance of such
Common Stock upon the exercise of outstanding options or warrants or pursuant to
the terms of employment agreements outstanding prior to the date of the
Disclosure Package), or material change in the short−term debt or long−term debt
of the Company and its Subsidiaries or any issue of options, warrants,
convertible securities or other rights to purchase the capital stock (other than
grants of stock options under the Company’s stock option plans existing on the
date hereof) of the Company, or (d) there has not been any material adverse
change, or any development involving a prospective material adverse change, in
the business, properties, management, financial condition or results of
operations of the Company and the Subsidiaries, taken as a whole, from that set
forth in the Disclosure Package (exclusive of any amendments or supplements
thereto subsequent to the date of this Agreement).

 
-6-

--------------------------------------------------------------------------------

 

(o) Permits.  The Company and each of the Subsidiaries possess all necessary
licenses, authorizations, consents and approvals and have made all necessary
filings required under any federal, state, local or foreign law, regulation or
rule (including, without limitation, those from the EPA and any other foreign,
federal, state or local government or regulatory authorities performing
functions similar to those performed by the EPA) in order to conduct its
business.  Neither the Company nor any of the Subsidiaries is in violation of,
or in default under, or has received notice of any proceedings relating to
revocation or modification of, any such license, authorization, consent or
approval.  The Company and each of the Subsidiaries is in compliance in all
material respects with all applicable federal, state, local and foreign laws,
regulations, orders or decrees.
 
(p) Legal Proceedings. There are no legal or governmental proceedings pending
or, to the Company’s knowledge, threatened or contemplated to which the Company
or any of the Subsidiaries is or would be a party or of which any of their
respective properties is or would be subject at law or in equity, before or by
any federal, state, local or foreign governmental or regulatory commission,
board, body, authority or agency, or before or by any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, FINRA and OTC), except (i) as described in the Registration
Statement, the Disclosure Package and the Prospectus, (ii) any such proceeding,
which if resolved adversely to the Company or any Subsidiary, would not result
in a judgment, decree or order having, individually or in the aggregate, a
Material Adverse Effect or (iii) any such proceeding that would not prevent or
materially and adversely affect the ability of the Company to consummate the
transactions contemplated hereby.  The Disclosure Package contains in all
material respects the same description of the foregoing matters contained in the
Prospectus.
 
(q) Statutes; Contracts.  There are no statutes or regulations applicable to the
Company or contracts or other documents of the Company which are required to be
described in the Registration Statement, the Disclosure Package or the
Prospectus or filed as exhibits to the Registration Statement by the Securities
Act which have not been so described or filed.
 
(r) Independent Accountants.  Moss Adams LLP, who has audited the financial
statements of the Company and the Subsidiaries for certain periods, is an
independent registered public accounting firm (as defined in Section 2(a)(12) of
the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”)) with respect to the
Company within the meaning of the Securities Act and the applicable rules and
regulations thereunder adopted by the Commission and the Public Company
Accounting Oversight Board (United States).
 
(s) Financial Statements.  The financial statements of the Company, together
with the related schedules and notes thereto, set forth or incorporated by
reference in the Registration Statement, the Disclosure Package and the
Prospectus comply in all material respects with the applicable requirements of
the Securities Act and the Exchange Act, as applicable, and present fairly in
all material respects (i) the financial condition of the Company and the
Subsidiaries, taken as a whole, as of the dates indicated and (ii) the
consolidated results of operations, shareholders’ equity and changes in cash
flows of the Company and the Subsidiaries, taken as a whole, for the periods
therein specified; and such financial statements and related schedules and notes
thereto have been prepared in conformity with generally accepted accounting
principles as in effect in the United States, consistently applied throughout
the periods involved (except as otherwise stated therein and subject, in the
case of unaudited financial statements, to the absence of footnotes and normal
year-end adjustments).  There are no other financial statements (historical or
pro forma) that are required to be included in the Registration Statement, the
Disclosure Package and the Prospectus; and the Company and the Subsidiaries do
not have any material liabilities or obligations, direct or contingent
(including any off-balance sheet obligations), not disclosed in the Registration
Statement, the Disclosure Package and the Prospectus; and all disclosures
contained in the Registration Statement, the Disclosure Package and the
Prospectus regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission), if any, comply with Regulation G
of the Exchange Act and Item 10(e) of Regulation S-K of the Commission, to the
extent applicable, and present fairly the information shown therein and the
Company’s basis for using such measures.
 
(t) Not an Investment Company.  Neither the Company nor any of the Subsidiaries
is or, after giving effect to the offering and sale of the Units and the
application of the proceeds thereof as described in the Prospectus, will be
required to register as an “investment company” as defined in the Investment
Company Act of 1940, as amended.

 
-7-

--------------------------------------------------------------------------------

 

(u) Good Title to Property.  The Company and each of the Subsidiaries has good
and valid title to all property (whether real or personal) described in the
Registration Statement, the Disclosure Package and the Prospectus as being owned
by each of them, in each case free and clear of all liens, claims, security
interests, other encumbrances or defects except such as are described in the
Registration Statement, the Disclosure Package and the Prospectus and those that
would not, individually or in the aggregate materially and adversely affect the
value of such property and do not materially and adversely interfere with the
use made and proposed to be made of such property by the Company and the
Subsidiaries.  All of the property described in the Registration Statement, the
Disclosure Package and the Prospectus as being held under lease by the Company
or a Subsidiary is held thereby under valid, subsisting and enforceable leases,
without any liens, restrictions, encumbrances or claims, except those that,
individually or in the aggregate, are not material and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries.
 
(v) Intellectual Property Rights.  The Company and the Subsidiaries own, or have
obtained valid and enforceable licenses for, or other rights to use, the
inventions, patent applications, patents, trademarks (both registered and
unregistered), tradenames, copyrights, trade secrets and other proprietary
information described in the Registration Statement, the Disclosure Package and
the Prospectus as being owned or licensed by them or which are necessary for the
conduct of their respective businesses (collectively, “Intellectual Property”),
except where the failure to own, license or have such rights would not,
individually or in the aggregate, result in a Material Adverse Effect.  Except
as described in the Registration Statement, the Disclosure Package and the
Prospectus (i) there are no third parties who have or, to the Company’s
knowledge, will be able to establish rights to any Intellectual Property, except
for the ownership rights of the owners of the Intellectual Property which is
licensed to the Company; (ii) to the Company’s knowledge, there is no
infringement by third parties of any Intellectual Property; (iii) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the Company’s rights in or to, or the validity,
enforceability, or scope of, any Intellectual Property owned by or licensed to
the Company, and the Company is unaware of any facts which could form a
reasonable basis for any such claim; (iv) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others that
the Company or any of the Subsidiaries infringes or otherwise violates any
patent, trademark, copyright, trade secret or other proprietary rights of
others, and the Company is unaware of any facts which could form a reasonable
basis for any such claim; (v) to the Company’s knowledge, there is no patent or
patent application that contains claims that interfere with the issued or
pending claims of any of the Intellectual Property; and (vi) to the Company’s
knowledge, there is no prior art that may render any patent owned by the Company
invalid, nor is there any prior art known to the Company that may render any
patent application owned by the Company unpatentable.
 
(w) Taxes.  The Company and each of the Subsidiaries has timely filed all
material federal, state, local and foreign income and franchise tax returns (or
timely filed applicable extensions therefore) that have been required to be
filed and are not in default in the payment of any taxes which were payable
pursuant to said returns or any assessments with respect thereto, other than any
which the Company or any of the Subsidiaries is contesting in good faith and for
which adequate reserves have been provided and reflected in the Company’s
financial statements included in the Registration Statement, the Disclosure
Package and the Prospectus.  Neither the Company nor any of its Subsidiaries has
any tax deficiency that has been or, to the knowledge of the Company, might be
asserted or threatened against it that would result in a Material Adverse
Effect.
 
(x) Insurance.  The Company and each of the Subsidiaries maintains insurance in
such amounts and covering such risks as is adequate for the conduct of its
business and the value of its properties and as is customary for companies
engaged in similar businesses in similar industries.  All such insurance is
fully in force on the date hereof and will be fully in force as of the Closing
Date.  Neither the Company nor any of the Subsidiaries has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect.

 
-8-

--------------------------------------------------------------------------------

 

(y) Accounting Controls.  The Company and each of the Subsidiaries maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles as in effect in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(z) Disclosure Controls.  The Company has established, maintains and evaluates
“disclosure controls and procedures” (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act), which (i) are designed to ensure that
material information relating to the Company is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared, (ii) have been evaluated for
effectiveness as of the end of the last fiscal period covered by the
Registration Statement; and (iii) such disclosure controls and procedures are
effective to perform the functions for which they were established. There are no
significant deficiencies and material weaknesses in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data to management and the Board of
Directors. The Company is not aware of any fraud, whether or not material, that
involves management or other employees who have a role in the Company’s internal
controls; and since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.
 
(aa) Corrupt Practices.  Neither the Company nor, to the Company’s knowledge,
any other person associated with or acting on behalf of the Company, including
without limitation any director, officer, agent or employee of the Company or
its Subsidiaries has, directly or indirectly, while acting on behalf of the
Company or its Subsidiaries (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds, (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended or (iv) made any other unlawful
payment.
 
(bb) No Price Stabilization.  Neither the Company nor any of the Subsidiaries
nor, to the Company’s knowledge, any of their respective officers, directors,
affiliates or controlling persons has taken or will take, directly or
indirectly, any action designed to cause or result in, or which has constituted
or which might reasonably be expected to constitute the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Units.
 
(cc) No Undisclosed Relationships.  No relationship, direct or indirect, exists
between or among the Company on the one hand and the directors, officers,
shareholders, customers or suppliers of the Company on the other hand which is
required to be described in the Registration Statement, the Disclosure Package
and the Prospectus which has not been so described. There are no outstanding
loans, advances (except normal advances for business expenses in the ordinary
course of business) or guarantees of indebtedness by the Company to or for the
benefit of any of the officers or directors of the Company or any member of
their respective immediate families. The Company has not, in violation of the
Sarbanes-Oxley Act, directly or indirectly, extended or maintained credit,
arranged for the extension of credit, or renewed an extension of credit, in the
form of a personal loan to or for any director or executive officer of the
Company.
 
(dd) Sarbanes-Oxley Act.  The Company, and to its knowledge after due inquiry,
all of the Company’s directors or officers, in their capacities as such, are in
compliance in all material respects with all applicable effective provisions of
the Sarbanes-Oxley Act and any related rules and regulations promulgated by the
Commission.

 
-9-

--------------------------------------------------------------------------------

 

(ee) Brokers Fees.  Neither the Company nor any of the Subsidiaries is a party
to any contract, agreement or understanding with any person (other than this
Agreement or any other agreement with Roth Capital) that would give rise to a
valid claim against the Company or the Subsidiaries or the Placement Agent for a
brokerage commission, finder’s fee or other like payment in connection with the
offering and sale of the Units.
 
(ff) Exchange Act Requirements. The Company has filed in a timely manner all
reports required to be filed pursuant to Sections 13, 14 and 15(d) of the
Exchange Act during the preceding 12 months.  The Company’s Common Stock is
listed and trades on the OTC and no stop order or notice of suspension of
trading of its Common Stock on the OTC has been received from or threatened by
any person.
 
(gg)  FINRA Affiliations.  To the Company’s knowledge, there are no affiliations
or associations between (i) any member of FINRA and (ii) the Company or any of
the Company’s officers, directors or 5% or greater securityholders or any
beneficial owner of the Company’s unregistered equity securities that were
acquired at any time on or after the one hundred eightieth (180th) day
immediately preceding the date the Registration Statement was initially filed
with the Commission.
 
(hh) Compliance with Environmental Laws.  The Company and the Subsidiaries (a)
are in compliance with any and all applicable foreign, federal, state and local
laws, orders, rules, regulations, directives, decrees and judgments relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (b)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (c) are
in compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
individually or in the aggregate, result in a Material Adverse Effect.  There
are no costs or liabilities associated with Environmental Laws (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties) which would, individually or in the
aggregate, result in a Material Adverse Effect.
 
(ii) No Labor Disputes.  Neither the Company nor any Subsidiary is engaged in
any unfair labor practice; except for matters that would not, individually or in
the aggregate, result in a Material Adverse Effect.  There is (A) no unfair
labor practice complaint pending or, to the Company’s knowledge after due
inquiry, threatened against the Company or any Subsidiary before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under collective bargaining agreements is pending or threatened, (B) no
strike, labor dispute, slowdown or stoppage pending or, to the Company’s
knowledge after due inquiry, threatened against the Company or any Subsidiary
and (C) no union representation dispute currently existing concerning the
employees of the Company or any Subsidiary, and (ii) to the Company’s knowledge
(A) no union organizing activities are currently taking place concerning the
employees of the Company or any Subsidiary and (B) there has been no violation
of any federal, state, local or foreign law relating to discrimination in the
hiring, promotion or pay of employees or any applicable wage or hour laws
concerning the employees of the Company or any Subsidiary.
 
(jj) ERISA.  The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
would have any liability; the Company has not incurred and does not expect to
incur liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” for which the
Company would have any liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.

 
-10-

--------------------------------------------------------------------------------

 

(kk) PFIC Status.  The Company is not, for the taxable year ended December 31,
2012, and upon consummation of the transactions described hereby and the
application of the proceeds as described in the Registration Statement, the
Disclosure Package and the Prospectus is not expected to become, a Passive
Foreign Investment Company within the meaning of Section 1297 of the Internal
Revenue Code, as amended.
 
(ll) Statistical or Market-Related Data.  Any statistical, industry-related and
market-related data included or incorporated by reference in the Registration
Statement, the Disclosure Package and the Prospectus, are based on or derived
from sources that the Company reasonably and in good faith believes to be
reliable and accurate, and such data agrees with the sources from which they are
derived.
 
(mm) Descriptions of Documents.  The statements set forth in each of the
Registration Statement, the Disclosure Package and the Prospectus describing the
Units and this Agreement, insofar as they purport to describe the provisions of
the laws and documents referred to therein, are accurate, complete and fair in
all material respects.
 
(nn) Money Laundering Laws.  The operations of the Company are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending, or to the knowledge of the Company,
threatened.
 
(oo) OFAC.  Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity that, to the Company’s knowledge, will use such proceeds, for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.
 
Any certificate signed by any officer of the Company or a Subsidiary and
delivered to the Placement Agent or to counsel for the Placement Agent in
connection with the offering of the Units shall be deemed a representation and
warranty by the Company (and not such officer in an individual capacity) to the
Placement Agent and the Investors as to the matters covered thereby.
 
3. Covenants.  The Company covenants and agrees with the Placement Agent as
follows:
 
(a) Reporting Obligations; Exchange Act Compliance.  The Company will (i) file
the Prospectus with the Commission within the time periods specified by Rule
424(b) and Rules 430A, 430B and 430C, as applicable under the Securities Act and
(ii) file promptly all reports required to be filed by the Company with the
Commission pursuant to Section 13(a), 13(c) or 15(d) of the Exchange Act
subsequent to the date of the Prospectus and during such period as the
Prospectus would be required by law to be delivered  (whether physically or
through compliance with Rule 172 under the Securities Act or any similar rule)
(the “Prospectus Delivery Period”).
 
(b) Abbreviated Registration Statement.  If the Company elects to rely upon Rule
462(b) under the Securities Act, the Company shall file a registration statement
under Rule 462(b) with the Commission in compliance with Rule 462(b) by 8:00
a.m., Eastern time, on the business day next succeeding the date of this
Agreement, and the Company shall at the time of filing either pay to the
Commission the filing fee for such Rule 462(b) registration statement or give
irrevocable instructions for the payment of such fee pursuant to the Rules and
Regulations.

 
-11-

--------------------------------------------------------------------------------

 

(c) Amendments or Supplements.  The Company will not, during the
Prospectus Delivery Period in connection with the Offering contemplated by this
Agreement, file any amendment or supplement to the Registration Statement or the
Prospectus unless a copy thereof shall first have been submitted to the
Placement Agent within a reasonable period of time prior to the filing thereof
and the Placement Agent shall not have reasonably objected thereto in good
faith.
 
(d) Free Writing Prospectuses.  The Company will not make any offer relating to
the Units that would constitute an “issuer free writing prospectus” (as defined
in Rule 433) or that would otherwise constitute a “free writing prospectus” (as
defined in Rule 405 under the Securities Act) required to be filed by the
Company with the Commission under Rule 433 under the Securities Act.
 
(e) Notice to Placement Agent.  During the Prospectus Delivery Period, the
Company will notify the Placement Agent promptly, and will, if requested,
confirm such notification in writing: (i) the receipt of any comments of, or
requests for additional information from, the Commission; (ii) the time and date
of any filing of any post-effective amendment to the Registration Statement or
any amendment or supplement to the Disclosure Package or the Prospectus, (iii)
the time and date when any post-effective amendment to the Registration
Statement becomes effective; (iv) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement, or any
post-effective amendment thereto or any order preventing or suspending the use
of any Preliminary Prospectus, the Disclosure Package, the Prospectus, or the
initiation of any proceedings for that purpose or the threat thereof; (v) of
receipt by the Company of any notification with respect to any suspension or the
approval of the Shares and Warrant Shares from any securities exchange upon
which it is listed for trading or included or designated for quotation, or the
initiation or threatening of any proceeding for such purpose.  The Company will
use its reasonable best efforts to prevent the issuance or invocation of any
such stop order or suspension by the Commission and, if any such stop order or
suspension is so issued or invoked, to obtain as soon as possible the withdrawal
or removal thereof.
 
(f) Filing of Amendments or Supplements. If, during the Prospectus Delivery
Period, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus (or, if the Prospectus is not
yet available to prospective purchasers, the Disclosure Package) in order to
make the statements therein, in the light of the circumstances when the
Prospectus (or, if the Prospectus is not yet available to prospective
purchasers, the Disclosure Package) is delivered to an Investor, not misleading,
or if, in the opinion of counsel for the Placement Agent, it is necessary to
amend or supplement the Prospectus (or, if the Prospectus is not yet available
to prospective purchasers, the Disclosure Package) to comply with applicable
law, forthwith to prepare, file with the Commission and furnish, at its own
expense, to the Placement Agent, either amendments or supplements to the
Prospectus (or, if the Prospectus is not yet available to prospective
purchasers, the Disclosure Package) so that the statements in the Prospectus
(or, if the Prospectus is not yet available to prospective purchasers, the
Disclosure Package) as so amended or supplemented will not, in the light of the
circumstances when the Prospectus (or, if the Prospectus is not yet available to
prospective purchasers, the Disclosure Package) is delivered to an Investor, be
misleading or so that the Prospectus (or, if the Prospectus is not yet available
to prospective purchasers, the Disclosure Package), as amended or supplemented,
will comply with law.
 
(g) Delivery of Copies.  The Company will deliver promptly to the Placement
Agent and their counsel such number of the following documents as the Placement
Agent shall reasonably request:  (i) conformed copies of the Registration
Statement as originally filed with the Commission and each amendment thereto (in
each case excluding exhibits), (ii) copies of any Preliminary Prospectus, (iii)
during the Prospectus Delivery Period, copies of the Prospectus (or any
amendments or supplements thereto); (iii) any document incorporated by reference
in the Prospectus (other than any such document that is filed with the
Commission electronically via EDGAR or any successor system) and (iv) all
correspondence to and from, and all documents issued to and by, the Commission
in connection with the registration of the Units under the Securities Act.

 
-12-

--------------------------------------------------------------------------------

 

(h) Lock-Up Period.  The Company hereby agrees that, without the prior written
consent of Roth Capital, it will not, during the period ending on and including
the 90th day after the date of the Prospectus Supplement (as the same may be
extended as described below, the “Lock-Up Period”), (i) offer, pledge, issue,
sell, contract to sell, lend, or otherwise transfer or dispose of, directly or
indirectly, any Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock; or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise; or (iii) file any
registration statement with the Commission relating to the offering of any
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock; or (iv) publicly announce an intention to effect any
transaction specified in clause (i), (ii) or (iii) above.  The restrictions
contained in the preceding sentence shall not apply to (1) the Shares to be sold
hereunder, (2) the issuance of Common Stock upon the exercise of options or
warrants or conversion of convertible securities disclosed as outstanding in the
Registration Statement (excluding exhibits thereto) or the Prospectus, (3) the
grant of options to purchase shares of Common Stock, or the grant of shares of
stock, pursuant to equity incentive plans duly adopted by the Company’s board of
directors, and (4) the sale of shares of Common Stock to employees pursuant to
the Company’s employee stock purchase plans.  Notwithstanding the foregoing, if
(x) the Company issues an earnings release or material news, or a material event
relating to the Company occurs, during the last 17 days of the Lock-Up Period,
or (y) prior to the expiration of the Lock-Up Period, the Company announces that
it will release earnings results during the 16-day period beginning on the last
day of the Lock-Up Period, the restrictions imposed by this clause shall
continue to apply until the expiration of the 18-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event, unless Roth Capital waives such extension in writing; provided,
however, that this sentence shall not apply if (A) the Company meets the
applicable requirements of Rule 139(a)(1) under the Securities Act in the manner
contemplated by NASD Conduct Rule 2711(f)(4) (B) the Company’s securities are
“actively traded” as defined in Rule 101(c)(1) of Regulation M of the Exchange
Act and (C) the provisions of NASD Conduct Rule 2711(f)(4) do not restrict the
publication or distribution, by the Placement Agent, of any research reports
relating to the Company during the 15 days before or after the last day of the
Lock-up Period (before giving effect to such extension).
 
(i) Earnings Statement. As soon as practicable, but in any event not later than
15 months after the end of the Company’s current fiscal quarter, the Company
will make generally available to holders of its securities and deliver to the
Placement Agent, an earnings statement of the Company (which need not be
audited) that will satisfy the provisions of Section 11(a) and Rule 158 of the
Securities Act.
 
(j) Public Communications.  Prior to the Closing Date, the Company will not
issue any press release or other communication directly or indirectly or hold
any press conference with respect to the Company, its condition, financial or
otherwise, or the earnings, business, operations or prospects of any of them, or
the offering of the Units, without the prior written consent of the Placement
Agent, unless in the reasonable judgment of the Company and its counsel, and
after notification to the Placement Agent, such press release or communication
is required by law, in which case the Company shall use its reasonable best
efforts to allow the Placement Agent reasonable time to comment on such release
or other communication in advance of such issuance.
 
(k) Stabilization.  The Company will not take directly or indirectly any action
designed, or that might reasonably be expected to cause or result in, or that
will constitute, stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Units.
 
(l) Transfer Agent.  The Company shall engage and maintain, at its expense, a
transfer agent and, if necessary under the jurisdiction of incorporation of the
Company, a registrar for the Shares and Warrant Shares.
 
(m) Investment Company Act.  The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Units in such a manner as
would require the Company to register as an investment company under the
Investment Company Act.

 
-13-

--------------------------------------------------------------------------------

 

(n) Sarbanes-Oxley Act.  The Company will comply with all effective applicable
provisions of the Sarbanes Oxley Act.
 
(o) Periodic Reports.  During the Prospectus Delivery Period, the Company will
file with the Commission such periodic and special reports as required by the
Exchange Act.
 
4. Representations, Warranties and Agreements of Placement Agent.  The Placement
Agent represents and agrees that it has not made and will not make any offer
relating to the Units that would constitute a free writing prospectus.
 
5. Costs and Expenses.  The Company and the Placement Agent agree that except as
provided in Section 7, the Company shall pay all of its own costs and expenses,
including, without limitation, all costs and expenses of its own counsel,
incident to the performance of each of its obligations under this Agreement and
in connection with the transactions contemplated hereby.  The Company shall
reimburse the Placement Agent for its out-of-pocket expenses incurred in
connection with the Offering, including, but not limited to, fees of its legal
counsel, travel and road show expenses.
 
6. Conditions of Placement Agent’s Obligations.  The obligations of the
Placement Agent hereunder are subject to the following conditions:
 
(a) Filings with the Commission.  The Prospectus shall have been filed with the
Commission pursuant to Rule 424(b) under the Securities Act at or before 5:30
p.m., Eastern Time, within two full business days of the date of this Agreement
(or such earlier time as may be required under the Securities Act).
 
(b) Abbreviated Registration Statement.  If the Company has elected to rely upon
Rule 462(b), the registration statement filed under Rule 462(b) shall have
become effective under the Securities Act by 8:00 a.m., Eastern Time, on the
business day next succeeding the date of this Agreement.
 
(c) No Stop Orders.  Prior to the Closing: (i) no stop order suspending the
effectiveness of the Registration Statement shall have been issued under the
Securities Act and no proceedings initiated under Section 8(d) or 8(e) of the
Securities Act for that purpose shall be pending or threatened by the
Commission, and (ii) any request for additional information on the part of the
Commission (to be included in the Registration Statement, the Disclosure
Package, the Prospectus or otherwise) shall have been complied with to the
reasonable satisfaction of the Placement Agent.
 
(d) Action Preventing Issuance.  No action shall have been taken and no statute,
rule, regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Units; and no injunction, restraining order or order of
any other nature by any federal or state court of competent jurisdiction shall
have been issued as of the Closing Date which would prevent the issuance or sale
of the Units.
 
(e) Objection of Placement Agent.  No Prospectus or amendment or supplement to
the Registration Statement shall have been filed to which the Placement Agent
shall have objected in writing, which objection shall not be unreasonable.  The
Placement Agent shall not have advised the Company that the Registration
Statement, the Disclosure Package or the Prospectus, or any amendment thereof or
supplement thereto, contains an untrue statement of fact which, in their
opinion, is material, or omits to state a fact which, in their opinion, is
material and is required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(f) No Material Adverse Change.  (i)  Prior to the Closing, there shall not have
occurred any change, or any development involving a prospective change, in the
condition, financial or otherwise, or in the earnings, business or operations of
the Company from that set forth in the Disclosure Package and the Prospectus
that, in the Placement Agent’s reasonable judgment, is material and adverse and
that makes it, in the Placement Agent’s reasonable judgment, impracticable to
market the Units on the terms and in the manner contemplated in the Disclosure
Package.

 
-14-

--------------------------------------------------------------------------------

 

(i) There shall not have occurred any of the following:  (i) a suspension or
material limitation in trading in securities generally on the New York Stock
Exchange, the NYSE MKT, the NASDAQ Stock Market, NASDAQ Global Select Market,
the NASDAQ Global Market, the NASDAQ Capital Market, or the over the counter
market or the establishing on such exchanges or market by the SEC or by such
exchanges or markets of minimum or maximum prices that are not in force and
effect on the date hereof;
 
(ii) a suspension or material limitation in trading in the Company’s securities
on any other exchange or market or the establishing on any such market or
exchange by the SEC or by such market of minimum or maximum prices that are not
in force and effect on the date hereof;
 
(iii) a general moratorium on commercial banking activities declared by either
federal or any state authorities;
 
(iv) the outbreak or escalation of hostilities involving the United States or
the declaration by the United States of a national emergency or war, which in
the Placement Agent’s sole judgment makes it impracticable or inadvisable to
proceed with the public offering or the delivery of the Units in the manner
contemplated in the Prospectus; or
 
(v) any calamity or crisis, change in national, international or world affairs,
act of God, change in the international or domestic markets, or change in the
existing financial, political or economic conditions in the United States or
elsewhere, that in the Placement Agent’s judgment makes it impracticable or
inadvisable to proceed with the public offering or the delivery of the Units in
the manner contemplated in each of the Disclosure Package and the Prospectus.
 
(g) On or before the date hereof, the Placement Agent shall have received duly
executed “lock-up” agreements, in a form attached as Exhibit D hereto, between
the Placement Agent and the individuals listed on Schedule I.
 
(h) Representations and Warranties.  Each of the representations and warranties
of the Company contained herein shall be true and correct, in all material
respects (other than those representations, warranties and agreements that are
qualified as to materiality, which shall be true and correct in all respects),
as of the date hereof and the Closing Date, and all covenants and agreements
herein contained to be performed on the part of the Company and all conditions
herein contained to be fulfilled or complied with by the Company at or prior to
the Closing Date shall have been duly performed, fulfilled or complied with.
 
(i) Comfort Letter. At the time of execution of this Agreement, the Placement
Agent shall have received a letter from Moss Adams LLP, addressed to the
Placement Agent, executed and dated such date, confirming that they are
independent public accountants within the meaning of the Securities Act and are
in compliance with the applicable requirements relating to the qualifications of
accountants under Rule 2-01 of Regulation S-X of the Commission, and confirming,
as of the date of such letter (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Disclosure Package, as of a date not more than three
business days prior to the date of such letter), the conclusions and findings of
said firm, of the type ordinarily included in accountants’ “comfort letters” to
underwriters, with respect to the financial information, including any financial
information contained in reports filed pursuant to the Exchange Act by the
Company or incorporated by reference in the Registration Statement, the
Disclosure Package and the Prospectus, and other matters required by the
Placement Agent.
 
(j) Bringdown Letter. On the effective date of any post-effective amendment to
the Registration Statement and on the Closing Date, the Placement Agent shall
have received a letter (the “Bring-down Letter”) from Moss Adams LLP, addressed
to the Placement Agent and dated as of such effective date or the Closing Date,
as applicable, confirming, as of the date of each such Bring-down Letter (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Disclosure
Package, as of a date not more than three business days prior to the date of
such Bring-down Letter), the conclusions and findings of said firm, of the type
ordinarily included in accountants’ “comfort letters” to underwriters, with
respect to the financial information, and other matters covered by its letter
delivered to the Placement Agent concurrently with the execution of this
Agreement pursuant to paragraph (i) of this Section 6.

 
-15-

--------------------------------------------------------------------------------

 

(k) On the Closing Date, there shall have been furnished to the Placement Agent,
each dated as of the Closing Date and addressed to the Placement Agent, (i) the
opinion and negative assurance letter of Richardson & Patel LLP, counsel to the
Company, (ii) the opinion of Goodwin Proctor LLP, intellectual property counsel
to the Company, and (iii) the opinion of Rosenbaum & Silvert, P.C., intellectual
property counsel to the Company, each in form and substance reasonably
satisfactory to the Placement Agent.  The opinions of Richardson & Patel LLP,
Goodwin Proctor LLP and Rosenbaum & Silvert, P.C. shall be rendered to the
Placement Agent at the request of the Company and shall so state therein.
 
(l) Officer’s Certificate.  The Placement Agent shall have received on the
Closing Date a certificate, addressed to the Placement Agent and dated the
Closing Date, of the chief executive officer and the chief financial officer of
the Company to the effect that:
 
(i) each of the representations, warranties and agreements of the Company in
this Agreement are true and correct, in all material respects (other than those
representations, warranties and agreements that are qualified as to materiality,
which are true and correct in all respects), as of the Time of Sale and the
Closing Date; and the Company has complied with all agreements and satisfied all
the conditions on its part required under this Agreement to be performed or
satisfied at or prior to the Closing Date;
 
(ii) subsequent to the respective dates as of which information is given in the
Disclosure Package, there has not been (A) a material adverse change or any
development involving a prospective material adverse change in the general
affairs, business, properties, management, financial condition or results of
operations of the Company and the Subsidiaries taken as a whole, (B) any
transaction that is material to the Company and the Subsidiaries taken as a
whole, except transactions entered into in the ordinary course of business, (C)
any obligation, direct or contingent, that is material to the Company and the
Subsidiaries taken as a whole, incurred by the Company or the Subsidiaries,
except obligations incurred in the ordinary course of business, (D) except as
disclosed in the Disclosure Package and in the Prospectus, any change in the
capital stock (other than a change in the number of outstanding Common Stock due
to the issuance of shares upon the exercise of outstanding options or warrants
or pursuant to the terms of employment agreements outstanding prior to the date
of the Disclosure Package) or any material change in the short term or long term
indebtedness of the Company or any of the Subsidiaries taken as a whole, (E) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company or any of the Subsidiaries or (F) any loss or damage (whether or
not insured) to the property of the Company or any of its Subsidiaries which has
been sustained or will have been sustained which has had or is reasonably likely
to result in a Material Adverse Effect;
 
(iii) no stop order suspending the effectiveness of the Registration Statement
or any part thereof or any amendment thereof or the qualification of the Units
for offering or sale, nor suspending or preventing the use of the Disclosure
Package, or the Prospectus shall have been issued, and no proceedings for that
purpose shall be pending or to their knowledge, threatened by the Commission or
any state or regulatory body; and
 
(iv) the signers of said certificate have reviewed the Registration Statement,
the Disclosure Package and the Prospectus, and any amendments thereof or
supplements thereto (and any documents filed under the Exchange Act and deemed
to be incorporated by reference into the Disclosure Package and the Prospectus),
and (A) (i) the Registration Statement and any amendment thereof did not contain
when the Registration Statement (or such amendment) became effective, any untrue
statement of a material fact or omit to state when the Registration Statement
(or such amendment) became effective, any material fact required to be stated
therein or necessary to make the statements therein not misleading and (ii) as
of the Time of Sale, the Disclosure Package did not contain any untrue statement
of material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (iii) the Prospectus, as amended or supplemented, does not
and did not contain, as of the time of filing and as of the Closing Date, any
untrue statement of material fact or omit to state and did not omit to state as
of such date, a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading, and (B) since
the Time of Sale, there has occurred no event required to be set forth in an
amendment or supplement to the Registration Statement, the Disclosure Package or
the Prospectus which has not been so set forth and there has been no document
required to be filed under the Exchange Act that upon such filing would be
deemed to be incorporated by reference in to the Disclosure Package and into the
Prospectus that has not been so filed.

 
-16-

--------------------------------------------------------------------------------

 

(m) Secretary’s Certificate.  On the Closing Date, the Company shall have
furnished to the Placement Agent a Secretary’s Certificate of the Company.
 
(n) Other Filings with the Commission.  No later than the business day
immediately following the Closing Date, the Company shall have prepared and
filed with the Commission a Current Report on Form 8-K with respect to the
transactions contemplated hereby, including as an exhibit thereto this Agreement
and any other documents relating thereto.
 
(o) Additional Documents.  Prior to the Closing Date, the Company shall have
furnished to the Placement Agent such further information, certificates or
documents as the Placement Agent shall have reasonably requested for the purpose
of enabling them to pass upon the issuance and sale of the Units as contemplated
herein, or in order to evidence the accuracy of any of the representations and
warranties, or the satisfaction of any of the conditions or agreements, herein
contained.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 5, Section 7 and Section 9 shall at all times be
effective and shall survive such termination.
 
7. Indemnification and Contribution.
 
(a) Indemnification of the Placement Agent.  The Company agrees to indemnify,
defend and hold harmless each of the Placement Agent, its respective directors
and officers, and each person, if any, who controls such Placement Agent within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act, and the successors and assigns of all of the foregoing persons,
from and against any loss, damage, claim or liability, which, jointly or
severally, such Placement Agent or any such person may become subject under the
Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, the common law or otherwise, (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as such loss, damage, claim or liability (or actions in
respect thereof as contemplated below) arises out of or is based upon: (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, or any amendment thereto or the omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; (ii) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, or
the Prospectus (or any amendment or supplement thereto), or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading; and, in the case of (i) and (ii)
above, to reimburse such Placement Agent and each such controlling person for
any and all reasonable expenses (including reasonable fees and disbursements of
counsel) as such expenses are incurred by such Placement Agent or such
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action, or (iii) any untrue statement or alleged untrue statement of any
material fact contained in any audio or visual materials provided to Investors
by or with the approval of the Company including, without limitation, slides,
videos, films or tape recordings used in any road show or investor presentations
made to investors by the Company (whether in person or electronically) or in
connection with the marketing of the Units.

 
-17-

--------------------------------------------------------------------------------

 

(b) Indemnification of the Company.  The Placement Agent will indemnify, defend
and hold harmless the Company, its directors and officers, and any person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, and the successors and assigns
of all of the foregoing persons, from and against any loss, claim, damage,
liability or expense, as incurred to which, jointly or severally, the Company or
any such person may become subject under the Securities Act, the Exchange Act,
or other federal or state statutory law or regulation, the common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Placement Agent), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto, or the omission or alleged omission
therefrom to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; (ii) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus or
the Prospectus (or any amendment or supplement thereto), or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading, in the case of each of (i) and (ii)
above, to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, any Preliminary Prospectus, or the Prospectus (or any
amendment or supplement thereto) in reliance upon and in conformity with
information concerning such Placement Agent furnished in writing by or on behalf
of such Placement Agent to the Company expressly for use therein and to
reimburse the Company, or any such director, officer or controlling person for
any legal and other expense reasonably incurred by the Company, or any such
director, officer or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, that the parties hereto hereby agree
that no such written information was provided by the Placement Agent to the
Company.
 
(c) Notice and Procedures.  If any action, suit or proceeding (each, a
“Proceeding”) is brought against a person (an “indemnified party”) in respect of
which indemnity may be sought against the Company or the Placement Agent (as
applicable, the “indemnifying party”) pursuant to subsection (a) or (b),
respectively, of this Section 7, such indemnified party shall promptly notify
such indemnifying party in writing of the institution of such Proceeding and
such indemnifying party shall assume the defense of such Proceeding, including
the employment of counsel reasonably satisfactory to such indemnified party and
payment of all fees and expenses; provided, however, that the omission to so
notify such indemnifying party shall not relieve such indemnifying party from
any liability which such indemnifying party may have to any indemnified party or
otherwise, except to the extent such failure results in the forfeiture by the
indemnifying party of substantial rights or defenses. The indemnified party or
parties shall have the right to employ its or their own counsel in any such
case, but the fees and expenses of such counsel shall be at the expense of such
indemnified party or parties unless (i) the employment of such counsel shall
have been authorized in writing by the indemnifying party in connection with the
defense of such Proceeding, (ii) the indemnifying party shall not have, within a
reasonable period of time in light of the circumstances, employed counsel to
defend such Proceeding or (iii) such indemnified party or parties shall have
reasonably concluded that there may be defenses available to it or them which
are different from, additional to or in conflict with those available to such
indemnifying party, in any of which events such reasonable fees and expenses
shall be borne by such indemnifying party and paid as incurred (it being
understood, however, that such indemnifying party shall not be liable for the
expenses of more than one separate counsel (in addition to any local counsel) in
any one Proceeding or series of related Proceedings in the same jurisdiction
representing the indemnified parties who are parties to such Proceeding). An
indemnifying party shall not be liable for any settlement of any Proceeding
(including by consent to the entry of any judgment) effected without its written
consent but, if settled with its written consent or if there be a final judgment
for the plaintiff, such indemnifying party agrees to indemnify and hold harmless
the indemnified party or parties from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for fees and expenses of counsel (which fees
and expenses shall be reasonably documented) as contemplated by the second
sentence of this Section 7(c), then the indemnifying party agrees that it shall
be liable for any settlement of any Proceeding effected without its written
consent if (i) such settlement is entered into more than 90 days after receipt
by such indemnifying party of the aforesaid request, (ii) such indemnifying
party shall not have fully reimbursed the indemnified party in accordance with
such request prior to the date of such settlement and (iii) such indemnified
party shall have given the indemnifying party at least 30 days’ prior notice of
its intention to settle. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement, compromise or consent
to the entry of judgment in any pending or threatened Proceeding in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such Proceeding and does not include an
admission of fault or culpability or a failure to act by or on behalf of such
indemnified party.

 
-18-

--------------------------------------------------------------------------------

 

(d) Contribution.  If the indemnification provided for in this Section 7 is
unavailable to an indemnified party under subsections (a) or (b) of this Section
7 or insufficient to hold an indemnified party harmless in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then each
applicable indemnifying party shall, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of the losses, claims, damages, liabilities or expenses referred to
in subsection (a) or (b) above, (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and the
Placement Agent on the other from the offering of the Units or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company on
the one hand and the Placement Agent on the other hand in connection with the
statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable
considerations.  The relative benefits received by the Company on the one hand
and the Placement Agent on the other hand shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the Units
(before deducting expenses) received by the Company and the Placement Fee
received by the Placement Agent, in each case as set forth on the cover of the
Prospectus, bear to the aggregate public offering price of the Units.  The
relative fault of the Company on the one hand and the Placement Agent on the
other hand shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, on the one hand, or by the Placement Agent, on the other hand, and the
parties’ relevant intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission.  The Company and the
Placement Agent agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were to be determined by pro rata allocation or
by any other method of allocation which does not take account of the equitable
considerations referred to in the first sentence of this Section 7(d).  The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the first sentence of this Section
7(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending against
any action or claim which is the subject of this Section 7(d).  Notwithstanding
the provisions of this Section 7(d), the Placement Agent shall not be required
to contribute any amount in excess of the Placement Fee.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
 
(e) Representations and Agreements to Survive Delivery.  The obligations of the
Company under this Section 7 shall be in addition to any liability which the
Company may otherwise have.  The indemnity and contribution agreements of the
parties contained in this Section 7 and the covenants, warranties and
representations of the Company contained in this Agreement shall remain
operative and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of the Placement Agent,
any person who controls the Placement Agent within the meaning of either Section
15 of the Securities Act or Section 20 of the Exchange Act or any affiliate of
the Placement Agent, or by or on behalf of the Company, its directors or
officers or any person who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, and (iii)
the issuance and delivery of the Units. The Company and the Placement Agent
agree promptly to notify each other of the commencement of any Proceeding
against it and, in the case of the Company, against any of the Company’s
officers or directors in connection with the issuance and sale of the Units, or
in connection with the Registration Statement, the Disclosure Package or the
Prospectus.
 
8. Information Furnished by Placement Agent.  The Company acknowledges that
there is no information relating to the Placement Agent that has been furnished
in writing to the Company by the Placement Agent.

 
-19-

--------------------------------------------------------------------------------

 


9. Termination.
 
(a) The Placement Agent shall have the right to terminate this Agreement by
giving notice as hereinafter specified at any time at or prior to the Closing
Date, without liability on the part of the Placement Agent to the Company, if
(i) prior to delivery and payment for the Units (A) trading in securities
generally shall have been suspended or materially limited on or by the New York
Stock Exchange, the NASDAQ Stock Market, the NASDAQ Global Select Market, the
NASDAQ Global Market, the NASDAQ Capital Market, or the NYSE MKT (each, a
“Trading Market”), (B) trading in the Common Stock of the Company shall have
been suspended or materially limited on any exchange or in the over-the-counter
market, (C) a general moratorium on commercial banking activities shall have
been declared by federal or New York state authorities, (D) there shall have
occurred any outbreak or material escalation of hostilities or acts of terrorism
involving the United States or there shall have been a declaration by the United
States of a national emergency or war, (E) there shall have occurred any other
calamity or crisis or any material change in general economic, political or
financial conditions in the United States or elsewhere, if the effect of any
such event specified in clause (D) or (E), in the reasonable judgment of the
Placement Agent, makes it impractical or inadvisable to proceed with the
completion of the sale of and payment for the Units on the Closing Date on the
terms and in the manner contemplated by this Agreement, the Disclosure Package
and the Prospectus, or (ii) since the time of execution of this Agreement or the
earlier respective dates as of which information is given in the Disclosure
Package, there has been, (A) in the reasonable judgment of the Placement Agent,
any Material Adverse Effect or (B) the Company shall have sustained a loss by
strike, fire, flood, earthquake, accident or other calamity of such character
that would, in the reasonable judgment of the Placement Agent, individually or
in the aggregate, result in a Material Adverse Effect and which would, in the
reasonable judgment of the Placement Agent, make it impracticable or inadvisable
to proceed with the offering or the delivery of the Units on the terms and in
the manner contemplated in the Disclosure Package.  Any such termination shall
be without liability of any party to any other party except that the provisions
of Section 5, Section 7, Section 9(b) and Section 12 hereof shall at all times
be effective notwithstanding such termination.
 
(b) If the Offering is not completed, then during the six months following the
termination of the Engagement Letter (as defined below), any person or entity to
whom the Placement Agent introduced the Company, or with whom there have been
discussions or negotiations about an investment in the Company during the term
of the Placement Agent’s engagement on behalf of the Company, purchases
securities from the Company, the Company agrees to pay the Placement Agent upon
the closing of such transaction a cash fee in the amount that would otherwise
have been payable to the Placement Agent if such transaction occurred during the
term of the Engagement Letter by and between the Company and the Placement
Agent, dated December 19, 2012.
 
10. Notices.  All statements, requests, notices and agreements hereunder shall
be in writing or by facsimile, and:
 
(a) if to the Placement Agent, shall be delivered or sent by mail, telex or
facsimile transmission to:
 
          Roth Capital Partners, LLC
          888 San Clemente Drive
          Newport Beach, California 92660
          Attention: David Enzer, Managing Director
          Facsimile No.: (949) 720-7223


with a copy (which shall not constitute notice) to:
 
          Pryor Cashman LLP
          7 Times Square
          New York, New York 10036
          Attention:  M. Ali Panjwani, Esq.
          Facsimile No.: (212) 798-6319


 
-20-

--------------------------------------------------------------------------------

 

(b) if to the Company shall be delivered or sent by mail, telex or facsimile
transmission to:
 
          Augme Technologies, Inc.
          350 7th Avenue, 2nd Floor
          New York, New York 10001
          Attn:  Chief Executive Officer
          Facsimile No.:  (212) 710-9359


          with a copy (which shall not constitute notice) to:
 
          Richardson & Patel LLP
          The Chrysler Building
          405 Lexington Avenue, 49th Floor
          New York, New York 10174
          Facsimile No.:  (917) 591-6898
          Attention:  Kevin Friedmann, Esq.
 
Any such notice shall be effective only upon receipt.  Any party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose.
 
11. Persons Entitled to Benefit of Agreement.  This Agreement shall inure to the
benefit of and shall be binding upon the Placement Agent, the Company and their
respective successors and assigns and the controlling persons, officers and
directors referred to in Section 7.  Nothing in this Agreement is intended or
shall be construed to give to any other person, firm or corporation (including
the Investors), other than the persons, firms or corporations mentioned in the
preceding sentence, any legal or equitable remedy or claim under or in respect
of this Agreement, or any provision herein contained.  The term “successors and
assigns” as herein used shall not include any purchaser of the Units by reason
merely of such purchase.
 
12. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
conflicts of laws provisions thereof.
 
13. No Fiduciary Relationship.  The Company hereby acknowledges that the
Placement Agent is acting solely as Placement Agent in connection with the
offering of the Company’s securities. The Company further acknowledges that the
Placement Agent is acting pursuant to a contractual relationship created solely
by this Agreement entered into on an arm’s length basis and in no event do the
parties intend that the Placement Agent act or be responsible as a fiduciary to
the Company, its management, shareholders, creditors or any other person in
connection with any activity that the Placement Agent may undertake or have
undertaken in furtherance of the offering of the Company’s securities, either
before or after the date hereof. The Placement Agent hereby expressly disclaims
any fiduciary or similar obligations to the Company, either in connection with
the transactions contemplated by this Agreement or any matters leading up to
such transactions, and the Company hereby confirms its understanding and
agreement to that effect. The Company and the Placement Agent agree that they
are each responsible for making their own independent judgments with respect to
any such transactions, and that any opinions or views expressed by the Placement
Agent to the Company regarding such transactions, including but not limited to
any opinions or views with respect to the price or market for the Company’s
securities, do not constitute advice or recommendations to the Company. The
Company hereby waives and releases, to the fullest extent permitted by law, any
claims that the Company may have against the Placement Agent with respect to any
breach or alleged breach of any fiduciary or similar duty to the Company in
connection with the transactions contemplated by this Agreement or any matters
leading up to such transactions.
 
14. Entire Agreement.  This Agreement, together with the schedule and exhibits
attached hereto and as the same may be amended from time to time in accordance
with the terms hereof, contains the entire agreement among the parties hereto
relating to the subject matter hereof and there are no other or further
agreements outstanding not specifically mentioned herein.

 
-21-

--------------------------------------------------------------------------------

 

15. Headings.  The Section headings in this Agreement have been inserted as a
matter of convenience of reference and are not a part of this Agreement.
 
16. Amendments and Waivers.  No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. The failure of a party to exercise any right or remedy shall not be
deemed or constitute a waiver of such right or remedy in the future. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (regardless of whether similar), nor shall
any such waiver constitute a continuing waiver unless otherwise expressly
provided.
 
17. Submission to Jurisdiction.  Except as set forth below, no Proceeding may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the Company hereby
consents to the jurisdiction of such courts and personal service with respect
thereto. The Company hereby consents to personal jurisdiction, service and venue
in any court in which any Proceeding arising out of or in any way relating to
this Agreement is brought by any third party against the Placement Agent. The
Company hereby waives all right to trial by jury in any Proceeding (whether
based upon contract, tort or otherwise) in any way arising out of or relating to
this Agreement. The Company agrees that a final judgment in any such Proceeding
brought in any such court shall be conclusive and binding upon the Company and
may be enforced in any other courts in the jurisdiction of which the Company is
or may be subject, by suit upon such judgment.
 
18. Counterparts.  This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original and all such counterparts shall together
constitute one and the same instrument.  Delivery of an executed counterpart by
facsimile shall be effective as delivery of a manually executed counterpart
thereof.


 
[Signature pages follow]

 
-22-

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.
 
Very truly yours,
 
AUGME TECHNOLOGIES, INC.


 
By:  /s/ Robert F. Hussey                                          
Name:  Robert F. Hussey
Title:  Chief Executive Officer

 
 
Accepted as of
the date first above written:


ROTH CAPITAL PARTNERS, LLC
 
 
By:  /s/ Aaron M. Gurewitz
Name:  Aaron M. Gurewitz
Title:  Head of Equity Capital Markets
 
 
-23-

--------------------------------------------------------------------------------

 

Schedule and Exhibits
 


 
Schedule I:                      Individuals Subject to Lock-ups
 
Exhibit A:                       Form of Subscription Agreement
 
Exhibit B:                       Pricing Information
 
Exhibit C:                       Disclosure Materials
 
Exhibit D:                      Lock-up Agreement
 
Exhibit E:                      Form of Warrant
 

 
-24-

--------------------------------------------------------------------------------

 

Schedule I
 
Individuals Subject to Lock-Ups
 


 
Donald Stout
 
Ivan Braiker
 
John Devlin
 
Robert Hussey
 
Roberta Minicola
 
Thomas Virgin
 
Todd Wilson

 
 

 
-25-

--------------------------------------------------------------------------------

 

 
Exhibit A
 
Form of Subscription Agreement

 

 
-26-

--------------------------------------------------------------------------------

 

Exhibit B
 
Pricing Information
 


 
Number of Shares to be Sold:  13,469,661
 
Number of Warrants to be Sold:  6,734,831
 
Offering Price:  $0.49
 
Exercise Price of Warrants:  $0.66, exercisable until February 4, 2018.
 
Aggregate Placement Agency Fees:  $
 

 
-27-

--------------------------------------------------------------------------------

 

 
Exhibit C
 
Disclosure Materials
 


 
None.

 

 
-28-

--------------------------------------------------------------------------------

 

Exhibit D
 
Form of Lock-Up Agreement
 
January ___, 2013
 
Roth Capital Partners, LLC
888 San Clemente Drive
Newport Beach, California 92660


Ladies and Gentlemen:
 
The undersigned understands that Roth Capital Partners, LLC (“Roth”) proposes to
enter into a Placement Agency Agreement (the “Placement Agency Agreement”) with
Augme Technologies, Inc., a Delaware corporation (the “Company”), pursuant to
which Roth will act as exclusive placement agent to the Company in the sale (the
“Public Offering”) by the Company to certain investors of the Company’s Common
Stock, par value $0.0001 per share (the “Common Stock”).
 
To induce Roth to continue its efforts in connection with the Public Offering,
the undersigned hereby agrees that, without the prior written consent of Roth,
it will not, during the period commencing on the date hereof and ending 90 days
after the date of the final prospectus supplement relating to the Public
Offering (the “Prospectus”) (the “Lock-Up Period”), (1) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
or (2) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise.  The foregoing sentence shall not apply to (a) transactions relating
to shares of Common Stock or other securities acquired in open market
transactions after the completion of the Public Offering, provided, that no
filing under Section 16(a) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) shall be required or shall be voluntarily made in
connection with subsequent sales of Common Stock or other securities acquired in
such open market transactions, (b) transfers of Common Stock or any security
convertible into Common Stock as a bona fide gift, by will or intestacy or to a
family member or trust for the benefit of a family member; provided, that in the
case of any transfer or distribution pursuant to clause (b), (i) each donee or
distributee shall sign and deliver a lock-up letter substantially in the form of
this letter and (ii) if the undersigned is required to file a report under
Section 16(a) of the Exchange Act, reporting a reduction in beneficial ownership
of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock during the Lock-Up Period, the undersigned shall
include a statement in such report to the effect that such transfer is being
made as a gift, by will or intestate succession, as applicable, or (c)
forfeitures of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock to satisfy tax withholding obligations of the
undersigned in connection with the vesting of restricted stock pursuant to the
Company’s stock incentive plans, which forfeitures may require the undersigned
to file a report under Section 16(a) of the Exchange Act reporting a reduction
in beneficial ownership of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock during the Lock-Up Period.  In
addition, the undersigned agrees that, without the prior written consent of
Roth, it will not, during the period commencing on the date hereof and ending 90
days after the date of the Prospectus, make any demand for or exercise any right
with respect to, the registration of any Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock.  The
undersigned also agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
undersigned’s Common Stock except in compliance with the foregoing restrictions.

 
-29-

--------------------------------------------------------------------------------

 

If (i) the Company issues an earnings release or material news, or a material
event relating to the Company occurs, during the last 17 days of the Lock-Up
Period, or (ii) prior to the expiration of the Lock-Up Period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, the restrictions imposed by
this agreement shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event, unless Roth waives such extension; provided,
however, that this sentence shall not apply if (A) the Company meets the
applicable requirements of Rule 139(a)(1) under the Securities Act in the manner
contemplated by NASD Conduct Rule 2711(f)(4) (B) the Company’s securities are
“actively traded” as defined in Rule 101(c)(1) of Regulation M of the Exchange
Act and (C) the provisions of NASD Conduct Rule 2711(f)(4) do not restrict the
publication or distribution, by Roth, of any research reports relating to the
Company during the 15 days before or after the last day of the Lock-up Period
(before giving effect to such extension).
 
No provision in this agreement shall be deemed to restrict or prohibit the
exercise or exchange by the undersigned of any option or warrant to acquire
Common Stock, or securities exchangeable or exercisable for or convertible into
Common Stock, provided, that the undersigned does not transfer the Common Stock
acquired on such exercise or exchange during the Lock-Up Period, unless
otherwise permitted pursuant to the terms of this agreement.  In addition, no
provision herein shall be deemed to restrict or prohibit the entry into or
modification of a written plan meeting the requirements of Rule 10b5-1 under the
Exchange Act at any time (other than the entry into or modification of such a
plan in such a manner as to cause the sale of any Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock within the
Lock-Up Period).
 
The undersigned understands that the Company and Roth are relying upon this
agreement in proceeding toward consummation of the Public Offering.  The
undersigned further understands that this agreement is irrevocable and shall be
binding upon the undersigned’s heirs, legal representatives, successors and
assigns.
 
The undersigned understands that, if (i) the Placement Agency Agreement is not
executed by March 1, 2013, (ii) the Company notifies Roth in writing that it
does not intend to proceed with the Public Offering or (iii) the Placement
Agency Agreement (other than the provisions thereof which survive termination)
shall terminate or be terminated prior to payment for and delivery of the Common
Stock to be sold thereunder, the undersigned shall be released from all
obligations under this letter agreement.
 
Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions.  Any Public Offering will only be made
pursuant to a Placement Agency Agreement, the terms of which are subject to
negotiation between the Company and Roth.
 
This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.
 
Very truly yours,
 
 
(Name)
 
 
(Address)


 
-30-

--------------------------------------------------------------------------------

 

 
Exhibit E
 
Form of Warrant
 